Citation Nr: 1826020	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973 in the United States Air Force. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In January 2015, the Veteran testified before a Veterans Law Judge.  A transcript of the hearing is of record.  In August 2017, the Veteran was notified that the Veterans Law Judge who conducted the hearing is no longer employed at the Board.  He was offered an opportunity for another hearing; however, he indicated that he wanted his case decided on the evidence of record and did not wish to appear at another Board hearing.

In November 2016, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran has demonstrated, at worst, Level II hearing acuity in the right ear and Level IV in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

The Veteran's bilateral hearing loss disability is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  In considering the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss disability.  

During a May 2013 private audiology evaluation, audiometric testing results were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
20
25
35
35
28.8
Left
25
40
40
70
43.8

Speech recognition ability was measured at 96 percent in both ears.  It is unclear whether the Maryland CNC speech discrimination test was used; however, using these results and applying them to Table VI, they equate to Level I in both ears.  Using Table VII, those results warrant a noncompensable rating.  

During an October 2013 VA audiology evaluation, audiometric testing results were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
25
20
30
35
28
Left
30
45
40
70
46

Speech recognition ability was measured at 94 percent in both ears.  Using Table VI, the results of the October 2013 VA audiology evaluation equate to Level I in both ears.  Using Table VII, those results warrant a noncompensable rating.  

During a July 2014 private audiology evaluation, audiometric testing results were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
25
25
35
35
30
Left
30
45
50
70
48.8

Speech recognition ability was measured at 100 percent in right ear and 96 percent in the left ear.  Using Table VI, the results of the July 2014 private audiology evaluation equate to Level I in both ears.  Using Table VII, those results warrant a noncompensable rating.  

During an October 2014 VA audiology evaluation, audiometric testing results were as follows:


1000
2000
3000
4000
Avg. Hz.
Right
35
30
40
45
37.5
Left
30
55
60
80
56.3

Speech recognition ability was measured at 88 percent in the right ear and 90 percent in the left ear.  Using Table VI, the results of the October 2014 VA audiology evaluation equate to Level II in both ears.  Using Table VII, those results warrant a noncompensable rating.  

During an April 2017 VA audiology evaluation, audiometric testing results were as follows:




1000
2000
3000
4000
Avg. Hz.
Right
35
30
45
65
44
Left
35
50
55
75
54

Speech recognition ability was measured at 86 percent in the right ear and 80 percent in the left ear.  Using Table VI, the results of the April 2017 VA audiology evaluation equate to Level II in the right ear and level IV in the left ear.  Using Table VII, those results warrant a noncompensable rating.  

During the January 2015 Board hearing, the Veteran stated that he had difficulty hearing the television and conversations with background noise.  He stated that he retired early because he had difficulty communicating on cell phones and two-way radios.  He also indicated that he had difficulty with high-pitched noise.  

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.  In addition, there is no basis for the assignment of staged ratings, as the criteria for a higher rating have not been met during the relevant time period.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological evaluations do not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).

In addition, the Board has considered the evidence of record showing that the Veteran has difficulty understanding speech, particularly in the presence of background noise, difficulty hearing the television, and difficulty communicating on cell phones and two-way radios.  Although the Board finds his statements to be credible, it finds that those factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to no greater than a noncompensable disability rating.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss disability. 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  Accordingly, entitlement to a compensable rating is not warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


